Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1
TO NOMINATION, STANDSTILL AND SUPPORT AGREEMENT

 

This AMENDMENT NO. 1 TO NOMINATION, STANDSTILL AND SUPPORT AGREEMENT (this
“Amendment”) is dated as of July 9, 2017 and amends the Nomination, Standstill
and Support Agreement (the “Agreement”), dated as of March 14, 2016, by and
among Twin Haven Special Opportunities Fund III, L.P., Twin Haven Special
Opportunities Partners III, L.L.C., Twin Haven Special Opportunities Fund IV,
L.P., Twin Haven Special Opportunities Partners IV, L.L.C. and Twin Haven
Capital Partners, L.L.C. (collectively, “Twin Haven”) and Hawaiian Telcom
Holdco, Inc., a Delaware corporation (the “Company”). All capitalized terms that
are not defined elsewhere in this Amendment shall have the respective meanings
assigned thereto in the Agreement.

 

WHEREAS, pursuant to Section 11 of the Agreement, Twin Haven and the Company
desire to amend the Agreement as provided herein.

 

NOW, THEREFORE, Twin Haven and the Company hereby agree as follows:

 

1.             Amendments.

 

(a)           Section 3(c) of the Agreement is hereby amended to add the
following at the end of such paragraph:

 

“Notwithstanding the foregoing, with respect to any of the transactions
contemplated by that certain Agreement and Plan of Merger, dated as of July 9,
2017, by and among the Company, Cincinnati Bell Inc. and Twin Acquisition Corp.
and that certain Voting Agreement, dated as of July 9, 2017, between Twin Haven
and Cincinnati Bell Inc. (the “Voting Agreement”), (A) the obligations of this
Section 3(c) shall apply only with respect to the lesser of (x) all of the
Voting Securities owned by Twin Haven and the TH Affiliates, directly or
indirectly, whether owned of record or Beneficially Owned, or (y) such portion
of such Voting Securities equal to not more than 25% of the aggregate Voting
Securities then issued and outstanding, (B) to the extent this
Section 3(c) would require Twin Haven and the TH Affiliates to vote any Voting
Securities in a manner that would violate the terms of the Voting Agreement,
then Twin Haven and the TH Affiliates shall not be required by this
Section 3(c) to vote such Voting Securities in such manner and (C) the entry
into the Voting Agreement by Twin Haven and the TH Affiliates and compliance by
such parties with the terms and conditions thereof shall not be deemed in any
way to violate the terms and/or conditions of this Agreement.  For the avoidance
of doubt, in the event of a conflict between the terms of the Voting Agreement
and this Agreement, compliance with the terms of the Voting Agreement shall not
be deemed a breach of this Agreement.”

 

(b)           Section 17 of the Agreement is hereby amended to add the following
at the end of such paragraph:

 

“The Company agrees to reimburse Twin Haven up to a maximum of $50,000 of its
reasonable and documented costs and expenses (including reasonable legal

 

--------------------------------------------------------------------------------


 

expenses) incurred in connection with negotiating and entering into this
Amendment, the Voting Agreement and the transactions contemplated thereby.”

 

2.             Miscellaneous. Except as specifically provided for in this
Amendment, all of the terms of the Agreement shall remain unchanged and are
hereby confirmed and remain in full force and effect.  All references to the
Agreement in any other agreement or document shall be deemed to mean the
Agreement as amended by this Amendment.  The terms and provisions of Sections 9,
10, 11, 14 and 18 of the Agreement are incorporated herein by reference as if
set forth herein and shall apply mutatis mutandis to this Amendment.

 

[Remainder of page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed as
of the date first written above by their respective officers thereunto duly
authorized.

 

 

 

HAWAIIAN TELCOM HOLDCO, INC.

 

 

 

 

 

 

By:

/s/ Scott K. Barber

 

 

Name: Scott K. Barber

 

 

Title: President and Chief Executive Officer

 

Signature Page to Amendment No. 1 to Nomination, Standstill and Support
Agreement

 

--------------------------------------------------------------------------------


 

 

TWIN HAVEN SPECIAL OPPORTUNITIES FUND III, L.P.

 

by Twin Haven Special Opportunities Partners III, L.L.C., its general partner

 

 

 

 

 

By:

/s/ Robert Webster

 

 

Name: Robert Webster

 

 

Title: Managing Member

 

 

 

 

 

TWIN HAVEN SPECIAL OPPORTUNITIES PARTNERS III, L.L.C.

 

 

 

 

 

 

By:

/s/ Robert Webster

 

 

Name: Robert Webster

 

 

Title: Managing Member

 

 

 

 

 

TWIN HAVEN SPECIAL OPPORTUNITIES FUND IV, L.P.

 

by Twin Haven Special Opportunities Partners IV, L.L.C., its general partner

 

 

 

 

 

 

By:

/s/ Robert Webster

 

 

Name: Robert Webster

 

 

Title: Managing Member

 

 

 

 

 

TWIN HAVEN SPECIAL OPPORTUNITIES PARTNERS IV, L.L.C.

 

 

 

 

 

 

By:

/s/ Robert Webster

 

 

Name: Robert Webster

 

 

Title: Managing Member

 

 

 

 

 

TWIN HAVEN CAPITAL PARTNERS, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Robert Webster

 

 

Name: Robert Webster

 

 

Title: Managing Member

 

Signature Page to Amendment No. 1 to Nomination, Standstill and Support
Agreement

 

--------------------------------------------------------------------------------